Citation Nr: 0941870	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-22 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to 
October 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut.

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in December 2005 and accepted such hearing in lieu of 
an in-person hearing before the Board.  See 38 C.F.R. § 
20.700(e) (2009).  A transcript of the hearing is associated 
with the claims file.

In March 2007, the Board remanded this case for additional 
evidentiary development.  It has since returned to the Board 
for further appellate action.


REMAND

The Veteran's service treatment records document that he had 
abnormal electrocardiogram (EKG) readings while in service 
showing a marked t-wave abnormality.

The Veteran was afforded a VA examination in July 2004, where 
myocardial perfusion imaging and an EKG were also performed.  
The results showed no left ventricle hypertrophy or active 
ischemia.  Essentially, the results of these tests were 
normal, and the examiner found the Veteran to be asymptomatic 
despite the previous abnormal EKG findings.  He observed that 
there was no clinical evidence of active cardiac ischemia or 
chronic heart failure.  The RO denied service connection on 
the basis that there was no current chronic heart disorder.

However, more recent evidence from the McLeod Regional 
Medical Center and the Rocky Hill Veterans Center show 
continued abnormal EKG results.  Moreover, a September 2006 
EKG at McLeod demonstrated mild concentric left ventricular 
hypertrophy and borderline aortic root dilation.  In October 
2006, moderately reduced left ventricular systolic function 
and ejection fraction were shown.

VA's duty to assist the Veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A.      § 5103A; 38 
C.F.R. § 3.159.  See also Snuffer v. Gober, 10 Vet. App. 400 
(1997).  Based upon the above findings evidencing continued 
heart problems, the Board believes that the Veteran is 
entitled to a VA examination to determine the etiology of any 
currently present heart disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain any 
pertinent VA treatment records that are 
not already of record.  If the Veteran 
identifies any other pertinent, 
outstanding medical records, the RO or 
the AMC should undertake appropriate 
development to obtain a copy of those 
records as well.

2.  Then, the RO or the AMC should 
arrange for the Veteran to be scheduled 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of all currently 
present heart disorders.  The claims file 
must be made available to and reviewed by 
the physician designated to examine the 
Veteran.  

The examination report should include a 
discussion of the Veteran's documented 
medical history, including his history of 
abnormal EKG readings dating back to 
service. 

Based upon the review of the claims file 
and the examination results, the examiner 
should provide an opinion with respect to 
each currently present heart disorder as 
to whether there is a 50 percent or 
better probability that the disorder was 
present in service or is otherwise 
etiologically related to service.  

The examiner should provide the rationale 
for all opinions expressed.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


